Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                    CASE NO. 20-25019-CIV-GRAHAM/MCALILEY

 JOEY D. GONZALEZ,

          Plaintiff,

 vs.

 UNITED STATES OF AMERICA,

          Defendant.
                                     /

                    NOTICE OF TELEPHONIC STATUS CONFERENCE

          THIS CAUSE comes before the Court sua sponte.

          THIS CAUSE is hereby reset for a telephonic status conference

 before the undersigned on Wednesday, February 10, 2021 at 2:00

 P.M. 1

          In a case that the Court sets for telephonic status conference,

 no counsel shall appear in person.           Instead, all counsel shall

 attend via telephone.        Counsel shall contact the Court at 2:00 P.M.

 by calling the following toll-free number

               1.      1-888-684-8852,

               2.      Enter Access Code Number 3772101 followed by the
                       # sign, and


          1
 WHEN JOINING THE CONFERENCE, COUNSEL SHOULD BE AWARE THAT OTHER
 ATTORNEYS/CASES WILL BE ATTENDING AT THE SAME TIME. PLEASE WAIT ON THE
 CONFERENCE UNTIL JUDGE GRAHAM’S CHAMBERS’ STAFF JOINS IN AT WHICH TIME A
 SHORT ROLE CALL WILL BE TAKEN. THEREAFTER, COUNSEL WILL BE TRANSFERRED
 DIRECTLY TO JUDGE GRAHAM. PLEASE REMEMBER TO SPEAK CLEARLY AND ANNOUNCE
 YOUR NAME SO THE COURT REPORTER MAY ACCURATELY REFLECT THE CORRECT PARTY
 SPEAKING ON THE RECORD.
Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 2 of 7



             3.     Enter Security Code Number 1316 followed by the #
                    sign.

        Counsel for Plaintiff and Defendant are directed to file and

 serve a joint status report and completed Election to Jurisdiction

 By A United States Magistrate Judge for Final Disposition of Motions

 or completed Election to Jurisdiction By A United States Magistrate

 Judge for Trial (forms attached) by 5:00 P.M. on                        the Friday

 immediately preceding the status conference. Failure to file a

 timely joint status report and election form shall be grounds for

 dismissal.

        Magistrate Election Form

        All parties to the action shall sign the magistrate election

 form   timely     and   in   accordance       with   the   CM/ECF    Administrative

 Procedures by 5:00 P.M. on the Friday immediately preceding the

 status conference.

 The Joint Status Report Shall Contain The Following:

        1.   A plain statement of the nature of the claim and any

 counterclaim, cross-claim, or third-party claim, including the

 amount of damages claimed and any other relief sought.

        2.   A brief summary of facts which are uncontested or which

 can be stipulated to without discovery.

        3.   A brief summary of the issues as presently known.

        4.   A summary of any pending motions.

        5.   The    progress     of   discovery        in    the     case,   and   the


                                           2
Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 3 of 7



 approximate time at which the case will be ready for trial and/or

 final pretrial conference.

       6.    The projected time necessary for trial, and a statement

 of whether the case is a jury or non-jury trial.

       7.    Any unique legal or factual aspects of the case requiring

 special consideration by the Court.

       8.    Status of any potential settlement.

       9a.   A statement as to whether the parties will elect to a

 Magistrate Judge for the following:

                   (i)         Final Disposition By the Magistrate Judge
                               of Motions for Costs;

                   (ii)        Final Disposition By the Magistrate Judge
                               of Motions for Attorneys' Fees;

                   (iii)       Final Disposition By the Magistrate Judge
                               of Motions for Sanctions;

                   (iv)        Final Disposition By the Magistrate Judge
                               of Motions to Dismiss;

                   (v)         Final Disposition By the Magistrate Judge
                               of Motions for Summary Judgment;

                   (vi)        Trial; and

                   (vii)       Other.

       9b.   Whether there are any unique issues in the case, such as

 complicated    accountings,    etc.,   which   should   be   referred   to   a

 Special Master or Magistrate Judge.

       The parties should note that final disposition by a Magistrate

 Judge of discovery motions does not require the election of the


                                        3
Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 4 of 7



 parties, and such motions will be referred to a Magistrate Judge

 as a matter of course.      With respect to trials before a Magistrate

 Judge, the parties should be aware that a Magistrate Judge may

 conduct all proceedings in the case including a jury or non-jury

 trial, and order the entry of a final judgment.         The parties should

 be aware that generally this Court cannot accommodate requests for

 a special setting beyond the normal two-week calendar. A Magistrate

 Judge's calendar, however may afford such requests.            Parties who

 consent to trial before a Magistrate Judge may be excused from

 attending the above-scheduled status conference provided they give

 both oral and written notice to the Court at least 24 hours before

 the time set for the status conference.

       10.   Such other matters as may aid the Court in the fair and

 expeditious administration and disposition of this action.           In the

 event that motion(s) are pending before the Court at the time of

 the status conference, the parties shall be prepared to argue, at

 the Court's discretion, the merits of such motion(s).

       11.   Counsel are reminded to comply with Local Rule 7.1(a)(2)

 and CM/ECF Administrative Procedures.        Counsel shall indicate with

 specificity the manner in which reasonable efforts were initiated

 (via facsimile, e-mail or voice-mail), the dates of such efforts,

 and the number of times an inquiry and follow up on the response

 to the inquiry was sought.



                                       4
Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 5 of 7



       12.   Proposed Order/s shall be forwarded separately to this

 Division’s NEF (Notice of Electronic Filing) Account.            The e-mail

 subject line and the name of the attachment should include the case

 number, reference the docket entry number, followed by a short

 description of the attachment (e.g., xx-cv-xxxxx Order on ECF

 #_____) to graham@flsd.uscourts.gov.

       13.   The   parties   are   directed   to   this   Court’s   website,

 www.flsd.uscourts.gov under “Judge’s Info” tab and select District

 Judges to review this Division’s trial practice procedures and for

 additional information.

      DONE AND ORDERED in Chambers at Miami, Florida, this 14th day
 of December, 2020.




                                    ____________________________
                                    DONALD L. GRAHAM
                                    UNITED STATES DISTRICT JUDGE

 cc:   Joey D. Gonzalez, Pro Se
       All Counsel of Record




                                       5
Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 6 of 7




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                  CASE NO. 20-25019-CIV-GRAHAM/MCALILEY

 JOEY D. GONZALEZ,

       Plaintiff,

 vs.

 UNITED STATES OF AMERICA,

       Defendant.
                                      /


          ELECTION TO JURISDICTION BY A UNITED STATES
       MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

      In accordance with the provisions of Title 28, U.S.C. § 636(c),
 the undersigned party or parties to the above-captioned civil
 matter hereby voluntarily elect to have a United States Magistrate
 Judge decide the following motions and issue a final order or
 judgment with respect thereto:

 1.    Motions to Dismiss                       Yes   ____       No    ____

 2.    Motions for Summary Judgment             Yes   ____       No    ____

 3.    All Pretrial Motions                     Yes   ____       No    ____


 4.    Other                                    Yes   ____       No    ____

 ______________               ______________________________________
 (Date)                       (Signature) Counsel for
 ______________               ______________________________________
 (Date)                       (Signature) Counsel for
 ______________               ______________________________________
 (Date)                       (Signature) Counsel for




                                       6
Case 1:20-cv-25019-MGC Document 6 Entered on FLSD Docket 12/15/2020 Page 7 of 7




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                  CASE NO. 20-25019-CIV-GRAHAM/MCALILEY

 JOEY D. GONZALEZ,

       Plaintiff,

 vs.

 UNITED STATES OF AMERICA,

       Defendant.
                                      /


            ELECTION TO JURISDICTION BY A UNITED STATES
                    MAGISTRATE JUDGE FOR TRIAL

      In accordance with the provisions of Title 28, U.S.C. § 636(c),
 the undersigned party or parties to the above-captioned civil
 matter hereby voluntarily elect to have a United States Magistrate
 Judge conduct any and all further proceedings in the case, including
 TRIAL, and entry of final judgment with respect thereto. 2

 ______________               ______________________________________
 (Date)                       (Signature) Counsel for

 _____________                ______________________________________
 (Date)                       (Signature) Counsel for
 ___________                  ______________________________________
 (Date)                       (Signature) Counsel for




       2Amagistrate judge may conduct jury trials if the underlying
 claims support a demand for a jury.     In addition, a magistrate
 judge can generally accommodate special settings.
                                       7
